Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for resolving queries to provide a dynamic actionable dashboard in a business operating system: if the query includes a unique identifier associated with an MLET in the MLET database, using the MLET in the MLET database the to fetch data responding to the query, and if the query includes a unique identifier not associated with an MLET in the MLET database, creating a new MLET associated with the unique identifier using operational intelligence and storing the new MLET in the MLET databases and; determining whether the data sought by the query is markup language data and, if so, returning the markup language data as stored.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for resolving queries to provide a dynamic actionable dashboard in a business operating system.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Responses to Applicant’s Remarks
	Regarding objections to claims 1 and 11 for reciting unclear language “having a token denoting that that the construct is an MLET construct,” in view of amendments reciting “having a token denoting that the construct is an MLET construct,” these objections are withdrawn.  Regarding objection to claim 11 for reciting unclear language “using the MLET in the MLET database the to fetch data,” said unclear language was recited in claim 1 not 11 but in view of amendments reciting “using the MLET in the MLET database to fetch data” this objection is withdrawn.  Regarding rejections to claims 1-20 for obviousness type double patenting over claims 1-18 of US Patent 1`0,860,575, in view of Applicant filing, and the Office approving, a Terminal Disclaimer on 5/31/22, these rejections are withdrawn.  Regarding rejections under 35 U.S.C. 102 of claims 1, 10-11, and 20 by McNabney and rejections under 35 U.S.C. 103 of claims 2 and 12 by McNabney in view of Subramanya, Applicant’s amendments overcome these references’ teachings.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/2/22